DETAILED ACTION
Claims 1-3 and 27-48 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under AU2015900094 filed on 1/14/2015.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 27-42, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/30/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts are the Shah Reference (US 2010/0245833 A1) and the Baldwin Reference (US 2005/0213960 A1).

Shah relates to a system and method for measuring display quality by using a hyperspectral imager. The data is collected on line-by-line basis. Thus, at the completion of a number of successive measurements in which the instrument or device is moved with respect to the other. In some hyperspectral imagers, spectral data is collected along a line, wherein data from successive line measurements corresponding to a translation along a single axis of the device under test (DUT) are appended to data from previous line measurements (See Shah Abstract, [0023], [0053]).
Baldwin teaches an electronic device housing which may be cooled via a heat pump (e.g., heat exchange unit or thermo electric cooling mechanism) that may have a heat pump aperture sized and configured to receive the heat pump. The heat pump may comprise an internal heat sink positioned inside the housing and an external heat sink positioned exterior to the housing. The upper enclosure 18 may further have attached to the periphery 26 an o-ring 36 or other type of sealant to form a seal between the upper and lower enclosures 18, 20. The electronic device 12 may rotate within the housing 10 (see Baldwin Abstract, [0016] and [0027]).

The following is an examiner's statement of reasons for allowance: Shah, Baldwin, nor other relevant art or combination of relevant art, teaches a hyperspectral imager for imaging external environments, the imager including: an optical line scanner unit adapted to perform line scans of a mining environment via rotation thereof; an environmental enclosure attached to and surrounding the optical line scanner unit providing a first degree of temperature and dust isolation from the environment, the enclosure mounted on a rotatable platform; the rotatable platform being attached to the environmental enclosure, adapted to simultaneously rotate the environmental enclosure unit and optical line scanner unit under the control of an electronic control system; and the electronic control system controlling the optical line scanner unit and the rotatable platform for the capture of hyperspectral images by said imager.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/AMIR SHAHNAMI/               Examiner, Art Unit 2483